Citation Nr: 0620404	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-23 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a skin disability 
of the feet.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a left shoulder 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to May 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
rating decision by the Manila, Philippines, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In April 2005 the veteran was awarded a total disability 
rating based in individual unemployability due to service-
connected disabilities (TDIU), effective December 2002.  At a 
September 2004 RO hearing, and in a written statement 
submitted at the time, the veteran indicated that he was 
withdrawing issues of service connection for peripheral 
neuropathy, prostatitis, abdominal hernia, visual defect, and 
malaria.  In a statement received in April 2005, he wthdrew a 
PTSD claim contingent on the grant of TDIU (which has 
occurred).


FINDING OF FACT

A skin disability of the feet, a low back disability, and 
chronic right and left shoulder disabilities were not 
manifested during the veteran's active military service; 
lumbosacral or shoulder arthritis was not manifested in the 
first postservice year; and the claimed disabilities are not 
otherwise shown to be related to the veteran's military 
service or to any incident therein.


CONCLUSIONS OF LAW

1.  Service connection for a skin disability of the feet is 
not warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & 
Supp. 2005);38 C.F.R. § 3.303 (2005).

2.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

3.  Service connection for a right or left shoulder 
disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via March 2002, April 2002, and September 2003 letters, the 
veteran was informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The VCAA letters 
informed the veteran that he should submit any medical 
evidence pertinent to his claims.  The Board notes that VCAA 
notice in this case was provided to the appellant prior to 
the initial adjudications.  Pelegrini.

While the veteran did not receive any notice regarding 
ratings of the disabilities on appeal or effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
decision below denies (and does not grant) service 
connection; neither the rating of a disability nor the 
effective date of such an award is a matter for 
consideration.  Hence, the veteran is not prejudiced by the 
lack of such notice.

The veteran's service medical records are associated with the 
claims file, as are VA examination reports and treatment 
records.  As there is no evidence that the veteran suffered 
an injury, disease or event related to the disabilities at 
issue his military service an examination for an opinion as 
to a possible relationship between the claimed disabilities 
and the veteran's military service is not necessary.  
38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 
(2004).  The RO attempted to obtain additional service 
clinical records; a January 2005 response from the NPRC 
indicates that no such medical records exist.  The veteran 
has not identified any pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of this 
claim.

Legal Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service incurrence for certain chronic diseases, 
such as arthritis, will be presumed if they become manifest 
to a compensable degree within the year after service.  38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran served in combat and is entitled to the relaxed 
evidentiary standards afforded in such cases.  38 U.S.C.A. § 
1154.  However, these provisions do not create a presumption 
of service connection for disability alleged due to combat 
injury.  It must still be shown that there is a nexus of the 
claimed disability to service (something that requires 
competent (medical) evidence).  See Collette v. Brown, 82 
F.3d 389 (1996).

I.  Skin disability of the feet, low back disability, and 
left shoulder disability

The veteran has testified that while serving in Vietnam, 
during the rainy season, he was treated with ointments for 
skin problems of the feet (alleged jungle rot).  At the 
September 2004 RO hearing, he stated that he first had back 
pain while serving in Vietnam in 1969, and that the back also 
bothered him when he worked at a restaurant shortly after 
service, in July 1969.  As for the left shoulder, at the 
September 2004 RO hearing, the veteran indicated that the 
left shoulder was never a problem during service.

The veteran's service medical records contain no mention of 
complaints or findings related to a skin disability of the 
feet, a low back disability, or a left shoulder disability.  
Further, his skin, feet, spine, and upper extremities were 
all normal on May 1969 service separation examination.

As for post-service records, a skin disability of the feet 
(March 2002 VA record noting that the veteran had lichen 
simplex chronicus on the dorsal portion of both feet), a low 
back disability (November 2002 VA examination revealing that 
the veteran had degenerative changes of the lumbar spine) and 
a left shoulder disability (November 2002 VA examination 
revealing that the veteran had degenerative changes of the 
left shoulder) are shown.  However, the first medical 
evidence of such disabilities is many years after the 
veteran's discharge from service, and there is no competent 
(medical) evidence suggesting that such disabilities might be 
related to service.  In short, these disabilities were not 
manifested in service or in the first postservice year 
(contraindicating application of the presumptive provisions 
of 38 U.S.C.A. § 1112 for arthritis), and the medical 
evidence of record does not include an opinion that any of 
these disabilities may be related to his military service.  
Hence, these claims must be denied.

II.  Right shoulder disability

On the veteran's May 1969 service separation examination his 
upper extremities were normal.  The remaining service medical 
records contain no findings or complaints relating to a right 
shoulder disability.  The earliest medical evidence of a 
right shoulder disorder is a November 2002 VA examination 
when degenerative changes and recurrent subluxation of the 
right shoulder were noted.

At his September 2004 RO hearing, the veteran stated that he 
dislocated his right shoulder during boot camp sometime in 
1966.  He did not seek medical treatment for his right 
shoulder during service because, after dislocating, "it 
would go right back into place immediately."

In a November 2004 letter, a service comrade recalled that 
the veteran's shoulder had dislocated while undergoing 
language training during service.

The Board finds no reason to question that the veteran may 
have had right shoulder complaints in service; his testimony 
in this regard is corroborated by the statement from his 
service comrade.  However, neither the veteran nor his 
comrade is shown to have the medical training to diagnose 
medical disability.  Significantly, a chronic right shoulder 
disability was not noted in the veteran's service medical 
records or on May 1969 service separation examination.  
Accordingly, the Board finds that the complaints in service 
described by the veteran and his comrade represented an acute 
problem that resolved, an not a chronic right shoulder 
disability.

VA medical records clearly reflect that the veteran has right 
shoulder arthritis and recurrent subluxation.  However, no 
health professional has indicated that any current right 
shoulder disability may be related to the veteran's service 
or to an incident therein.
In short, a chronic right shoulder disability was not 
manifested in service; right shoulder was not manifested in 
the first postservice year; and there is no competent 
(medical) evidence that relates the veteran's current right 
shoulder disability to his military service.  The 
preponderance of the evidence is against this claim; hence, 
it must be denied.


ORDER

Service connection for a skin disability of the feet is 
denied.

Service connection for a low back disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for a left shoulder disability is denied.




____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


